BARNS, PAUL D., Associate Judge.
This is an appeal from an order of dismissal in an action at law. We find error and reverse.
Plaintiff-appellant was the landlord of the defendant-appellee and the suit involved rent. The order was entered sua sponte in the absence of any motion and without a hearing or notice of any hearing, and the order was “with prejudice.”
On the day previous to the filing of this action at law the defendant tenant had filed a suit in equity against the appellant seeking a decree granting an abatement of the rent. There may be some issues of law and fact common to both actions but this alone would not warrant the dismissal order, even “without” prejudice.
Accordingly, the order appealed is reversed.